Citation Nr: 0032061	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether loan guaranty indebtedness of $6,734.15, plus 
interest, was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Little Rock, Arkansas 
Department of Veterans (VA) Affairs Regional Office (RO) that 
the loan guaranty indebtedness, in the amount of $6,734.15 
plus interest, was properly created.


REMAND

Section 101 of title 38 of the United States Code, and 
applicable regulations prescribe who qualifies as a veteran 
for purposes of VA entitlement.  Applicable VA regulations 
also state that the indebtedness of a nonveteran obligor 
under the loan program is excluded from waiver rights.  See 
38 C.F.R. § 1.964(f).  

In this case, the appellant apparently served on active duty 
in the Army from April 1965 to December 1985.  These dates 
have not been fully verified and the character of the 
appellant's discharge has also not been verified.  The Board 
notes that the appellant's claims file has been at the 
Roanoke, Virginia RO during the pendency of this appeal and 
that only the loan guaranty folder is of record in this 
appeal.  

The Board also notes that a debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1).  Review of the evidence of 
record reveals argument by the appellant that attacked the 
validity of the creation of the debt, as well as the validity 
of the amount of the money being withheld from his pension 
benefits in order to satisfy the debt.  The appellant 
expressed his strong belief that he was not liable for any 
type of debt in letters dated in April and June of 1995.  He 
had previously stated that the withholding of his pension 
would cause his family undue hardship in a letter dated in 
February 1994.  More recently, in January 1998, the appellant 
asked for release from the "erroneous loan guarantee [sic]" 
and from the "erroneous debt of $6,734.15."

Review of the evidence of record indicates that the original 
mortgage on the property in question was taken by another 
veteran in April 1976.  The evidence of record includes that 
veteran's April 1977 Form 26-8106, as well as his April 1976 
VA Form 26-1802a, Application for Home Loan Guaranty.  The 
August 1976 Deed of Trust between the original veteran 
mortgagee and the mortgagor refers to guaranty of the loan 
secured by the Deed of Trust by VA.  

The original veteran then sold the house to the appellant and 
his spouse.  In April 1977, the parties executed a Warranty 
Deed.  This deed specifically referred to the August 1976 
Deed of Trust between the mortgagor and the original veteran 
and stated that the appellant was assuming the balance due 
upon that Deed of Trust.

The appellant's spouse signed a Quitclaim Deed in October 
1981, and gave her interest in the property to the appellant.  
This Deed was recorded in November 1981.

The appellant subsequently defaulted on the loan.  The loan 
was in default as of September 1, 1992.  It appears that the 
appellant lost his full-time employment in August 1992.  He 
subsequently moved to Virginia and apparently abandoned the 
property.

The VA purchased the property in August 1993; a Trustee's 
Deed was recorded the next month.  The property was 
subsequently sold; a VA Form 6481, Notice of Mortgage Loan 
Remittance, indicates that the purchaser sent a check for 
$3,026.63 to VA in December 1993.  A VA Form 26-6705C, dated 
in November 1993, indicated that VA would realize a net gain 
of $3,601.00 from this sale.  It does not appear that any 
accounting determination was performed after the resale that 
reflected the funds realized from this sale.

In August 1998, the appellant filed a claim with the United 
States Claims Court.  Under Section III, paragraph 4, the 
appellant stated that he and his former wife "assumed 
payments on a home located in Newport, Arkansas" from an 
Army veteran.  The appellant further stated in that paragraph 
that it "was learned that [the original veteran] had in 
force a VA Home Loan Guaranty."  The appellant went on to 
state, in paragraph 8, that he was unable to make the 
mortgage payments as he had done previously after he lost his 
job in August 1992.

An informal dispute as to the amount or existence of the debt 
is defined in Department regulations as a communication in 
writing that questions whether the debtor owes the debt or 
whether the amount is accurate.  See 38 C.F.R. § 1.911(c)(1).  
In this case, the appellant has specifically disputed the 
existence of the debt in its entirety and the Board has 
construed the above to be a challenge to the validity of the 
amount of the debt, as well.  In light of the foregoing, the 
RO must address the issue of the amount of the debt in 
concert with the waiver claim raised in the June 1999 VA Form 
646 and in the appellant's February 1994 written statement.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Smith v. 
Derwinski, 1 Vet. App. 267 (1991).  The two issues are 
inextricably intertwined because adjudication of the issue of 
the validity of the debt may affect the merits and outcome of 
an adjudication of the waiver issue.  This is because a grant 
or denial of a waiver presupposes the propriety of the 
creation of the indebtedness in the first instance.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board); Babchak v. Principi, 3 Vet. App. 466 (1992) 
(finding the appellant's total rating claim inextricably 
intertwined with the subsequent claim for an increased 
rating); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, on remand the appellant should be provided a 
complete accounting of the total loan guaranty indebtedness 
which details the exact amount of any loss sustained by the 
Secretary and how this amount was calculated.  Any funds 
realized by the VA from the resale of the property following 
offset due to the expenses of the foreclosure and resale 
should be taken into consideration in this accounting.

Finally, given the nature of this case, where the appellant's 
current financial status is paramount to a final disposition 
of the claim, the Board believes that the case should be 
remanded to allow him an opportunity to submit updated 
financial status information.  As noted in the November 1993 
recommendation that the appellant be held liable for the 
deficiency incurred through his default on the loan, there 
has been no contact with the appellant about his finances.  
The evidence of record is still devoid of any financial 
information about the appellant, although it does appear that 
he was in receipt of VA pension benefits for a short while.  
An income determination should be based on actual financial 
status.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to confirm the appellant's dates of active 
service, as well as the character of his 
discharge.  The RO thereafter should 
determine whether or not the appellant is 
excluded from VA loan guaranty waiver 
rights.

2.  The RO should prepare a complete 
accounting of the total loan guaranty 
indebtedness which details the exact 
amount of any loss sustained by the 
Secretary and how this amount was 
calculated.  Any funds realized by the VA 
from the resale of the property, following 
offset due to the expenses of the 
foreclosure and resale, should also be 
taken into consideration in this 
accounting, as appropriate.  Copies of 
such accounting should be furnished to the 
appellant and associated with the loan 
guaranty folder and claims file.

3.  The appellant should be afforded an 
opportunity to submit a VA Form 4-5655, 
Financial Status Report, with any 
additional supporting documentation 
regarding current employment status as 
well as other current income and all 
expenses.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The issues of the validity of the 
creation of the indebtedness and the 
correct amount of any properly created 
indebtedness must be readjudicated.  Any 
additional development necessary in order 
to adjudicate these issues must be 
undertaken.  Compliance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) should be 
documented.  

6.  Thereafter and as appropriate, the 
Committee should adjudicate the 
appellant's claim for waiver of recovery 
of loan guaranty indebtedness.  The 
Committee should determine whether bad 
faith, fraud or misrepresentation on the 
part of the appellant is supported by the 
facts found, thus precluding 
consideration of the waiver claim on the 
basis of equity and good conscience.  The 
determination must be made in compliance 
with the Court's holding in Richards v. 
Brown, 9 Vet. App. 255 (1996).  
Supporting analysis and explanation must 
be provided in connection with the 
readjudication of this claim.  If 
collection of the loan guaranty 
indebtedness is not precluded, after 
information concerning the appellant's 
current financial status has been 
obtained, the Committee should reach a 
determination as to whether collection of 
the indebtedness would be contrary to the 
principle of equity and good conscience.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the findings as to the above remain adverse to the 
appellant, he and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) which provides 
adequate notice of all actions taken by the agency of 
original jurisdiction subsequent to the issuance of the March 
1999 SOC.  The appellant must then be afforded an opportunity 
to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.  The purpose of this REMAND is to 
obtain additional information and to comply with all due 
process considerations.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

